Case 0:20-cv-60038-KMW Document 62 Entered on FLSD Docket 09/21/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           Case No. 20-60038-CIV-WILLIAMS

  MY. P.I.I., LLC,

         Plaintiff,

  vs.

  MARKEL AMERICAN INSURANCE COMPANY,

       Defendant.
  _____________________________________/

                                         ORDER

         THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s Report

  and Recommendation (DE 53) on Defendant’s Motion for Summary Judgment (DE 27)

  and Plaintiff’s Motion to Strike (DE 31).     In the Report, Magistrate Judge Valle

  recommended that Defendant’s Motion be DENIED and Plaintiff’s Motion be GRANTED

  IN PART. Defendant filed objections to the Report (DE 56).

         The Court has carefully reviewed the Report, the objections, the record, and

  applicable law. Regarding the Motion to Strike (DE 31), Magistrate Judge Valle

  recommended granting the motion with regard to consideration of the testimony at issue

  for Summary Judgment purposes only. However, the Court notes that the witness and

  emails addressed in the Motion to Strike were not included in Defendant’s Witness List

  or Exhibit List (DE 38) for trial. Therefore, it is ORDERED AND ADJUDGED as follows:

         1. The Report (DE 53) is AFFIRMED AND ADOPTED.

         2. Defendant’s Motion for Summary Judgment (DE 27) is DENIED.

         3. Plaintiff’s Motion to Strike (DE 31) is GRANTED.
Case 0:20-cv-60038-KMW Document 62 Entered on FLSD Docket 09/21/2021 Page 2 of 2




        4. Calendar Call is RESET for 11:00 AM on November 30, 2021. Trial is RESET

           for December 6, 2021.

        DONE AND ORDERED in Chambers in Miami, Florida, this 21st day of

  September, 2021.




                                         2
